Citation Nr: 0503458	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  98-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

The propriety of the reduction of the rating from 30 percent 
to 10 percent for the service-connected residuals of a 
depressed skull fracture, status post craniotomy with organic 
mental disorder and headaches, to include the issue of 
entitlement to an increased rating.  


WITNESSES AT HEARING ON APPEAL

The veteran and J.T.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from June 1990 to February 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the RO whereby 
the rating for the service-connected residuals of a depressed 
skull fracture status post craniotomy, with organic mental 
disorder with headaches was reduced from 30 percent to 10 
percent, effective from March 1, 1998.  The veteran timely 
appealed the propriety of the reduction.  

The veteran and his friend testified at a personal hearing 
before a Hearing Officer at the RO in March 1998.  A 
transcript of the hearing testimony has been associated with 
the claims file.  

It appears that the veteran has raised the issue of service 
connection for a post-concussive headache disability claimed 
as secondary to the service-connected residuals of a 
depressed skull fracture, status post craniotomy with organic 
mental syndrome and headaches.  The Board refers the matter 
to the RO for appropriate development.  


FINDINGS OF FACT

1.  In July 1995, the RO granted service connection for 
residuals of a depressed skull fracture, status post 
craniotomy, with headaches and organic brain syndrome, with a 
30 percent disability evaluation assigned, effective from 
February 18, 1995.  The rating determination was based upon 
service medical records and VA examination reports of April 
1995.

2.  In a rating decision dated in July 1997, the RO proposed 
to reduce the disability rating for the veteran's service-
connected residuals of a depressed skull fracture, status 
post craniotomy, with organic brain syndrome with headaches 
from 30 percent to 10 percent; this proposed rating reduction 
was effectuated in a rating decision dated in December 1997, 
with an effective date of March 1, 1998 assigned for this 
reduction.

3.  At the time of the reduction, the veteran's service-
connected residuals of a depressed skull fracture, status 
post craniotomy, with organic brain syndrome with headaches 
had been rated as 30 percent disabling since February 18, 
1995, a period of less than 5 years.

4.  The RO's rating reduction satisfied procedural due 
process requirements and was based upon clear medical 
evidence showing improvement in the veteran's service-
connected residuals of a depressed skull fracture, status 
post craniotomy with organic mental syndrome and headaches at 
the time of the December 1997 rating decision.

5.  The veteran's service-connected residuals of a depressed 
skull fracture status post craniotomy with organic mental 
syndrome and headaches is productive of subjective complaints 
of headaches and subjective complaints of a decrease in 
cognitive function; but neurological disability such as 
hemiplegia, epileptiform seizures and facial nerve paralysis 
has never been shown.

6.  As of March 1, 1998, the veteran's service-connected 
residuals of a depressed skull fracture, status post 
craniotomy with organic mental syndrome and headaches has 
been productive of no more than mild social and industrial 
impairment; definite industrial and social impairment has not 
been shown.  

7.  As of March 1, 1998, the veteran's service-connected 
residuals of a depressed skull fracture, status post 
craniotomy with organic mental syndrome and headaches have 
been productive of no more than occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; the veteran's 
symptoms have not required continuous medication for control 
thereof.  

8.  As of March 1, 1998, the service-connected residuals of a 
depressed skull fracture, status post craniotomy with organic 
mental syndrome and headaches have not been productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.


CONCLUSIONS OF LAW

1.  The disability evaluation for the service-connected 
residuals of a depressed skull fracture, status post 
craniotomy, with organic mental disorder and headaches was 
properly reduced from 30 percent to 10 percent, effective 
March 1, 1998; a rating in excess of 10 percent is not 
warranted for the period from March 1, 1998.  
38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.344(c), 
4.2, 4.7, 4.124a Diagnostic Code 8045 (2004), 4.130 
Diagnostic Code 9304 (2004), 4.132, Diagnostic Code 9304 
(1996).

2.  The schedular criteria for an evaluation in excess of 10 
percent for the service-connected residuals of a depressed 
skull fracture, status post craniotomy with organic mental 
syndrome and headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.124a, Diagnostic Code 8045 
(2004), 4.130, Diagnostic Code 9304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the reduction in the 
evaluation of his service-connected residuals of a depressed 
skull fracture, status post craniotomy with organic mental 
syndrome and headaches was improper, and that the 30 percent 
disability rating should be restored.  Or, in the 
alternative, the veteran asserts that an increased rating is 
warranted for the service-connected residuals of a depressed 
skull fracture, status post craniotomy with organic mental 
syndrome and headaches.  



I.  Preliminary Matter - Duties to Notify and Assist

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).  

The Board is satisfied that all necessary development 
pertaining to the issue of the propriety of the reduction of 
the rating from 30 percent to 10 percent for the service-
connected residuals of a depressed skull fracture, status 
post craniotomy with organic mental disorder and headaches, 
as well as the issue of entitlement to an increased rating, 
has been properly undertaken. 

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient.  The veteran 
has been notified of his right to notice and assistance in a 
letter sent in July 2003.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The letter advised him of the evidence 
necessary to substantiate his claim, what he needed to do to 
assist VA in obtaining evidence and what VA would do to 
obtain evidence.  The July 2003 letter also specifically 
asked him to tell VA if he did not have any additional 
evidence to submit and if he did not know of additional 
evidence he would like considered, respectively.  The veteran 
did not indicate that there were any additional records which 
were obtainable prior to a decision of his claim.  Therefore, 
any outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

II.  Factual Background

Historically, the service medical records reflect that the 
veteran suffered a depressed skull fracture in October 1991 
when he was impacted on the left frontal region at the left 
eyebrow and supraorbital region by the wing of a plane.  The 
veteran was dizzy and not aware that he was actively 
bleeding.  Intraoperative findings noted left temporal 
depressed skull fracture more than full thickness of the 
skull with a subjacent cortical temporal contusion and a bone 
spur going through the dura.  Left frontalis muscle paralysis 
was also noted.  A computerized tomography (CT) of the head 
noted an extensively comminuted depressed fracture of the 
inferior portion of the left squamous temporal bone with 
considerable soft tissue swelling and air in the overlying 
portions of the scalp and musculature.  There was 
pneumocephalus with air immediately lateral to the temporal 
lobe tip extra-axially as well as smaller collections 
immediately medial to the bone.  A comminuted fracture 
running across the aspect of the left orbital roof involving 
the orbital plate of the frontal bone was noted.  The brain 
disclosed mild mass effect upon the left frontal horn, but 
there was no evidence of hemorrhage, midline shift or 
herniations.  The gray/white matter junction was intact.  

The service medical records also reflect that in February 
1994, the veteran was involved in a motor vehicle accident 
(MVA) wherein he was thrown from the car and sustained blunt 
trauma to the head, chest and abdomen.  At the time of the 
accident, the veteran did not lose consciousness.  He was 
oriented to place, month, year and time.  He had no memory of 
the accident, and was apparently asleep at the time.  The 
veteran was alert and confused, but knew he was in the 
hospital.  A hospital admission note indicated that a head CT 
was initially felt to be normal, but subsequently felt to 
show closed head trauma with air in cisterns, small subdural 
hematoma, orbital, zygomatic and cervical spine fractures.  

At a May 1994 neuropsychological evaluation, the veteran 
reported that he had headaches over the first several days 
after the MVA, but reported that they had diminished in 
frequency and severity.  The veteran also admitted to mild 
depression related to dealing with his condition.  Based on 
IQ, and other cognitive testing, the examiner concluded that 
the veteran functioned in the average to low average range of 
verbal intellect.  Results suggested that the veteran may 
have experienced some mild decline in intellect; however, the 
evidence was somewhat inconsistent.  The veteran demonstrated 
concentration difficulties.  Additionally, he appeared to 
function in the low average range on tests of verbal memory 
while visual memory was considerably better being in the high 
average range.  Other noteworthy findings included mild word-
finding difficulty, poor abstract reasoning, and mildly 
reduced fine motor speed and agility.  The diagnosis was that 
of organic mental disorder, not otherwise specified (NOS).  
The examiner noted that spontaneous remission of symptoms of 
head injury were thought to occur up to 2 years post injury.  
Consequently, the examiner indicated that a re-evaluation at 
approximately the one-year anniversary of his injury would be 
appropriate.  

The Medical Board issued a report in September 1994.  The 
diagnosis was that of status post MVA with closed head injury 
and multiple cervical spine fractures at C1 and C4-5.  A 
diagnosis of mild organic mental disorder, NOS was noted.  
His impairment for military service was noted as moderate and 
his impairment for social and industrial adaptability was 
noted as definite.  Status post depressed skull fracture in 
1992 requiring craniotomy was also noted.  The veteran was 
found unfit for duty and was placed on the temporary 
disability retired list (TDRL).  

Thereafter, service connection was initially granted for 
residuals of a depressed skull fracture, status post 
craniotomy, with organic brain syndrome and headaches in a 
July 1995 rating decision.  A 30 percent rating was assigned, 
effective from February 18, 1995.  At that time, the evidence 
of record relied upon by the RO included service medical 
records, a VA inpatient discharge summary from April 1995 and 
a VA examination from April 1995.  

The April 1995 VA inpatient discharge summary indicated that 
the veteran had possible short-term memory loss and emotional 
lability.  The veteran reported increasing frustration, 
emotional lability and short-term memory difficulty since the 
MVA in February 1994.  In addition, the veteran also reported 
left retro-orbital temporal headaches one to three times per 
week which resolved with Tylenol.  He reported no weakness or 
sensory disturbances since the MVA.  Physical examination 
revealed mental status to be 30/30.  Cranial nerves II 
through XII were intact with the exception of decreased 
hearing on the left side.  Motor examination was 5/5 
throughout with normal bulk and tone.  He had no 
fasciculations.  Sensory examination was intact to movements, 
finger-to-nose and heel-to-shin.  Romberg's was negative.  
Gait was normal.  Straight leg raising was negative 
bilaterally.  

The veteran was admitted for neuropsychiatric evaluation.  It 
was felt that the veteran's neuropsychological profile was 
remarkable for mild problems with attention and concentration 
that could well interfere with short-term memory functioning.  
The remainder of the profile was well within normal limits.  
There was no convincing evidence of focal or lateralized 
cognitive intellectual function of serious severity.  The 
neuropsychologist felt that psychiatric intervention may help 
alleviate both his physical problems as well as his 
concentration problems.  

In light of the veteran's TDRL status, the military afforded 
him a neurological evaluation in October 1996 and a physical 
examination in November 1996 to assess the severity of his 
residuals of a depressed skull fracture, status post 
craniotomy with organic mental syndrome and headaches.  

The October 1996 neurological evaluation noted that the 
veteran did not have any specific neurological dysfunction.  
The examiner did note that the veteran's deficits included 
left deafness, organic brain syndrome and orthopedic 
problems.  There was no noted specific neurological condition 
noted.

On mental status examination in November 1996, the veteran 
looked his stated age.  He was neatly dressed.  He was alert 
and oriented to person, place, time, and purpose at hand.  He 
was entirely cooperative with the interview.  Psychomotor 
behavior was unremarkable.  Speech was clear and coherent 
with normal rate and tone.  Mood was euthymic.  Affect was of 
normal intensity with broad range and stability.  Thought 
content was appropriate.  Thought process was intact.  
Insight and judgment were good.  The veteran denied suicidal 
and homicidal ideation.  

Tests administered included the Wechsler Adult Intelligence 
Scale-Revised (WAIS-R), Wechsler Memory Scale-Revised (WMS-R) 
subscales, Logical Memory I and II, Verbal Paired Associated 
I and II, Visual Reproduction I and II, Hooper Visual 
Organization Tests, and Trailmaking A and B.  On the WAIS-R, 
the veteran received scores placing him in the high average 
range of overall intellect and at approximately the 82nd 
percentile.  Attention, concentration, and verbal and 
nonverbal memory were entirely adequate.  He demonstrated his 
ability to hold a thread of a thought by counting backwards, 
reciting the alphabet, and counting by threes.  He recalled 
seven digits forward and five digits backwards, placing him 
at the 67th and 26th percentiles respectively.  He recalled 
17/25 and 15/25 details of two stories that were read to him, 
or attained a recall score which placed him in the 81st 
percentile.  After a thirty-minute delay, he recalled 12/25 
details of each story and his score fell into the 57th 
percentile.  Memory for discreet verbal bits of information 
was also unimpaired and he quickly learned a list of word 
pairs after the second exposure to the word list.  He had a 
good recall of nonverbal designs that he had to draw from 
memory after the designs were briefly presented and then 
removed from sight.  Specifically, he achieved a recall score 
of 38/41 (86th percentile) immediately after the pictures 
were presented and 35/41 following a thirty-minute delay.  

Visuospatial construction and visuoperceptual 
conceptualization and organization were found to be entirely 
intact based on his good performance on WMS-R, Visual 
Reproduction (86th percentile) and scores on WAIS subtests 
Block Design and Object Assembly where his scores fell in the 
75th and 84th percentiles, respectively.  His score on the 
Hooper, a test of visuoperceptual conceptualization was 25, 
or normal.  Social judgment, assess by the ability to 
rearrange cartoon frames into a meaningful story, was found 
to be adequate as evidenced by his performance on the WAIS 
subtests, Picture Arrangement, where he scored in the 25th 
percentile and on Comprehension, where he scored in the 63rd 
percentile.  A good ability to abstract was evidenced in his 
performance on Similarities, where he scored in the 95th 
percentile. 

Good ability for flexible thinking was evidenced on 
Trailmaking Tests A and B, where he attained scores of 12 and 
15, which fell in the 90th and 95th percentile, respectively.  

Language ability was not formally examined, because on 
previous assessment, it was found entirely adequate with the 
exception of a mild word retrieval problem.  Based on the 
current interview the veteran followed complex oral verbal 
material and commands and reported that he was performing 
well in college level courses with writing demands.  

The final diagnosis was that of organic mental disorder, NOS, 
resolved; and closed head injury.  The examiner concluded 
that the veteran was alert, oriented and had good attention 
and concentration.  Memory for verbal and nonverbal material 
was intact in that there was good ability to learn 
visuospatial material.  Visuospatial conceptualization was 
entirely adequate as were language abilities, although the 
latter was not formally assessed.  The examiner also 
concluded that these findings stood in contrast to test 
results obtained approximately two years prior.  The 
veteran's overall scores on the Verbal and Performance 
subtests of the WAIS increased by 20 points, or two standard 
deviations, and were currently in the high average range of 
intelligence.  The veteran's overall performance was 
consistent with his premorbid level of functioning.  There 
was no indication of impairment, and there was no need for 
future assessment or follow-up.  

The examiner also concluded that the veteran did not 
demonstrate any degree of cognitive impairment and his 
industrial adaptability was not limited.  The examiner 
summarized that there was no evidence of cognitive deficit or 
signs of organic personality.  There were no limitations.  
There was no limitation in industrial adaptability based on 
cognitive functioning.  

In a July 1997 rating decision, the RO proposed to reduce the 
30 percent rating to 10 percent for the service-connected 
residuals of a depressed skull fracture, status post 
craniotomy, with organic mental disorder and headaches.  At 
that time, the evidence of record relied upon by the RO 
included VA examinations from May 1997.  

At his VA general medical examination in May 1997, the 
veteran described his headaches as pain in the left temple 
which was pounding and occasionally associated with 
lightheadedness, but no other symptoms.  They were in the 
same region as his prior craniotomy, which was in the left 
temple region also.  The headaches occurred at variable times 
of the day, but more often in the evening.  The headaches 
typically occurred one to three times per week and lasted 
from one-half hour to one hour  They were typically better 
with Tylenol or Excedrin.  They did not influence the 
veteran's ability to work.  

Physical examination revealed equal and refractive pupils.  
Sinuses were nontender.  Oropharynx was clear.  Neck was 
supple without adenopathy or thyromegaly.  No tenderness was 
noted over the craniotomy scar.  Neurologic examination 
revealed intact strength at 5/5 throughout.  Deep tendon 
reflexes were 1+ and symmetric.  Babinski's was downgoing.  
Cranial nerves were intact with the exception of decreased 
hearing in the left ear.  Gait was normal.  The assessment 
was that of history of depressed skull fracture, status post 
craniotomy, currently with post-concussive headaches - which 
occurred one to three times per week and lasted up to one 
hour.  They responded to over-the-counter medications and did 
not impair the veteran's ability to work.  

At his May 1997 VA examination for mental disorders, the 
veteran reported that he was psychologically fine, but that 
his problem was cognitive in nature.  He denied problems with 
his sleep.  He reported that his interest in previously 
enjoyable activities, such as weight lifting, exercising, 
playing volleyball and basketball, remained stable.  He 
denied feelings of excessive guilt.  He reported a fairly 
good energy level.  He reported no problems with his 
concentration, although he indicated some difficulties with 
memory at times, since the time of the head injury.  The 
veteran had a good appetite and denied weight change.  He 
described his mood as easygoing and denied suicidal thoughts.  
He denied mood swings, being easily distracted, hyperactive 
or impulsive.  He did state, however, that he was somewhat 
impulsive and hyperactive as a child.  The veteran denied 
irritability, manic symptoms or psychotic symptoms.  He 
appeared hopeful for his future.  

On mental status examination, the veteran was alert and 
oriented to person, place and time.  He was casually but 
neatly dressed and groomed and maintained good eye contact 
throughout the interview.  His speech was normal.  He was 
cooperative during the interview.  His affect was neither 
depressed nor elevated.  He did become slightly angry when 
discussing how irrationally his appointments were scheduled; 
however, he had a rational discussion about it and asked for 
advice on how to prevent future difficulties.  The veteran 
demonstrated normal psychomotor activity.  His thought 
processes were logical, coherent and cohesive.  There was no 
evidence of homicidal, suicidal or paranoid ideation.  There 
was no evidence of delusions or auditory or visual 
hallucinations.  His insight and judgment appeared to be 
good.  The veteran was able to name five presidents and 
recall three of three objects in five minutes.  He performed 
well in serial 7's and was able to spell the word "world" 
forward and backward easily.  He could repeat a list of 
numbers forward as well as backwards.  When given a longer 
list to repeat backwards, he had some difficulty.  He 
performed well under distraction.  He was considered 
competent for VA purposes.  The examiner indicated that the 
testing performed at the examination was too minimal to 
evaluate for significant subtle memory difficulties related 
to a head injury.  The assessment was that the veteran's 
symptoms did not meet the Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition (DSM-IV) criteria for any 
psychiatric illness.  He did suffer from organic brain 
difficulties related to a head injury.  They were all 
cognitive in nature.  He had not suffered a restriction in 
daily activities or a constriction of his interests secondary 
to it, nor had he suffered a deterioration of personal habits 
or difficulty relating to people because of his symptoms.  
The Axis I diagnosis was that of "no diagnosis."  The Axis 
II diagnosis was that of organic cognitive brain dysfunction.  
Psychological stressors were mild and his Global Assessment 
of Functioning (GAF) score was approximately 80.  

In an August 1997 letter to the veteran, the RO explained the 
reasons and bases for the proposed reduction and afforded the 
veteran an opportunity to respond within 60 days with medical 
or other evidence showing that the rating should not be 
reduced.  

The veteran thereafter requested a personal hearing in August 
1997, but later cancelled the hearing and asked that it be 
rescheduled.  In a December 1997 rating decision, the rating 
for the service-connected residuals of a depressed skull 
fracture, status post craniotomy, with organic mental 
disorder and headaches was reduced from 30 percent to 10 
percent, effective from March 1, 1998.  In his timely Notice 
of Disagreement (NOD), received at the RO in January 1998, 
the veteran timely appealed the rating reduction and asserted 
that his service-connected disabilities had gotten worse.  

The veteran and J.T. testified at a personal hearing before a 
Hearing Officer at the RO in March 1998.  The veteran 
testified that his service-connected residuals of a depressed 
skull fracture, status post craniotomy with organic mental 
syndrome and headaches had not improved since the initial 
grant of service connection.  Specifically, the veteran 
testified that his headaches still irritated him, were no 
less severe, and caused problems with concentration.  

J. T., the veteran's friend of 6 or 7 years, and former Navy 
roommate, testified that the veteran frequently complained of 
headaches and that ever since his head injury, he had been 
unusually irritable all the time.  

The veteran was afforded a VA examination in April 1998.  The 
veteran denied specific problems with his mood but he did 
state that he had been experiencing stress related to his 
college course work.  The veteran also noted that his 
subjective complaints of short-term memory impairment, 
concentration difficulty as well as chronic pain and 
headaches had interfered with his ability to perform well at 
school.

The veteran denied problems with sleep disturbance, 
anhedonia, appetite, mood swings, feelings of hopelessness or 
worthlessness or any suicidal ideation, intent or plan.  He 
denied previous problems with depression.  He denied symptoms 
referable to mania.  He denied psychotic symptoms, past or 
present.  He did endorse problems with concentration and also 
gave a subjective report of short-term memory impairment 
which was consistent with that described in the record.  The 
examiner noted, however, that according to prior 
examinations, no clear problems with memory had been 
identified on cognitive examination.  

On mental status examination, the veteran was alert and 
oriented, cooperative, and maintained good eye contact.  His 
mood was slightly irritable at times, but generally 
appropriate and within normal limits.  His speech and 
psychomotor behavior were both within normal limits.  His 
thoughts were logical and organized without any psychotic 
symptoms present.  He denied suicidal or homicidal ideation 
or plan.  His insight and judgment both appeared fair.  

The examiner concluded that the veteran's symptoms did not 
meet the DSM-IV criteria for a major psychiatric disorder 
such as an affective anxiety or psychotic disorder.  The 
extent to which he was experiencing mild cognitive deficits 
related to his skull fracture was not known, and as such, a 
diagnosis of cognitive disorder NOS, was given.  
Specifically, the examiner noted that it did not appear that 
the veteran was suffering from a depressive disorder, 
although it was possible that he would experience dysphoria 
and other mild symptoms from time to time related to his 
academic stress.  It did not, however, appear to represent a 
major depressive disorder.  The examiner also noted that it 
was not clear if the veteran had suffered any personality 
changes secondary to his head injury, and past psychological 
testing was not suggestive of clear personality pathology.  
The GAF score was noted as 65.

In June 1998, the Naval Physical Evaluation Board found the 
veteran unfit for duty, noting that the "unfitting 
condition" was the complete sensory neural hearing loss on 
the left.  In addition, it was noted that categories 
contributing to the unfitting condition included closed head 
injury; mild organic mental disorder, NOS; status post 
depressed skull fracture; multiple cervical spine fractures 
at C1 and C4-5; and multidirectional instability of the right 
shoulder.  

In a May 2003 private neurological follow-up report, a 
diagnosis of post-traumatic migraine was noted.  The 
neurologist noted that the veteran had not yet filled a 
prescription for Depakote, but that he had fairly good 
success with abortive therapy using acetaminophen.  The 
examiner indicated that the EEG and BAER were normal.  

In a June 2003 letter to the RO, a private neurologist noted 
that the veteran had approximately two migraines per week 
that he self-treated with ibuprofen or acetaminophen.  The 
examiner noted that the headaches were non-debilitating about 
50 percent of the time, but the other 50 percent of the time, 
they interfered with activities of daily living, as the 
veteran needed to lie in a recliner for several hours.  

In August 2003, the veteran was afforded another VA 
examination.  The veteran reported that the frequency of his 
headaches had increased over the previous six months and were 
usually controlled with ibuprofen or Tylenol.  The examiner 
noted that the veteran's service-connected residuals of the 
in-service head injuries were more neurologic in nature than 
psychological.  A general neurological examination revealed 
no localizing neurological findings.  His fundi were 
completely benign.  His pupils were equal and reactive to 
light and accommodation.  His gait was normal.  His overall 
thinking process at the examination appeared normal, but the 
examiner noted that he was not qualified to examine him with 
regard to cognitive and memory problems.  The diagnosis was 
that of headache secondary to service-connected skull 
fracture and cervical spine injury.  

In a related medical opinion that same month, a VA clinical 
psychologist indicated that the veteran's difficulties 
appeared more related to mental capacity than to mental 
disorder, i.e., thinking processes, memory problems, etc. due 
to skull fracture.  The psychologist concluded that a mental 
disorder examination did not appear appropriate as the 
problems noted appear to be neurological in nature, rather 
than psychological.  

Finally, in September 2003, a VA physician reviewed the 
veteran's entire claims file and provided an opinion 
regarding the severity of the veteran's service-connected 
residuals of a depressed skull fracture, status post 
craniotomy with organic mental syndrome and headaches.  The 
physician noted the veteran's in-service head injuries as 
well as subsequent post-service medical evidence of record as 
noted herein above.  The physician indicated that the medical 
record since service noted a number of reports citing 
complaints of back pain and headaches.  The physician also 
noted that serial neuropsychological evaluations showed 
resolution of cognitive deficits, noting that the most recent 
neuropsychological valuation indicated a recovery of 20 IQ 
points or 2 standard deviations.  The physician indicated 
that (the private doctor's letter of June 2003 
notwithstanding), the veteran was fortunate enough to 
experience cognitive recovery following his severe head 
injury associated with his MVA.  

Regarding the headaches, given the seriousness of both head 
injuries, a depressed temporal skull fracture requiring 
craniotomy in the first, and some swelling of the brain 
matter documented on head neuroimaging studies associated 
with both of the head injures, it was not surprising that the 
veteran experienced, and continued to experience, post-
traumatic headaches.  The physician noted, however, that the 
level of debilitation a patient experienced associated with 
the headaches was often associated with environmental factors 
that could be adjusted (caffeine ingestion, sleep habits, 
dietary habits and stress control strategies).  The physician 
noted, 


however, that information on whether those were present and 
whether any attempt had been made to encourage the veteran to 
adjust those for his benefit, as far as decreasing his 
headaches, was not contained in the claims file.  

The physician opined that the veteran's headaches were 
properly considered posttraumatic with some migraine 
characteristics, and that both the post-traumatic headaches 
and chronic back discomfort were sequelae of his injuries in 
service.  However, that notwithstanding, the physician noted 
that the serial neuropsychological evaluations clearly 
document recovery of cognitive functioning and that 
documentation does not support a continued disability rating 
for cognitive dysfunction.  


Legal Criteria and Analysis

In the instant case, the Board notes that the RO has complied 
with the procedural requirements set forth under 38 C.F.R. § 
3.105(e).  That is, the RO issued a proposal for the rating 
reduction, provided the veteran with at least 60 days in 
which to submit evidence to show that reduction was not 
warranted, and issued a final rating decision after 
expiration of the 60-day time period.  The veteran thereafter 
filed a timely Notice of Disagreement with the December 1997 
rating decision, questioning, inter alia, the propriety of 
the reduction to 10 percent for the service-connected 
residuals of a depressed skull fracture, status post 
craniotomy with organic mental syndrome and headaches.  

The Board also notes that the SOC mailed to the veteran in 
January 1998 did not cite or otherwise address the applicable 
provisions of 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. 
§ 3.344(a) and (b) are not applicable in this case, as the 
veteran's service-connected disability evaluation had not 
been in effect for five years or more.



However, 38 C.F.R. § 3.344(c) is applicable, and that 
regulation provides that only reexaminations showing 
improvement, physical or mental, will warrant a reduction in 
a disability rating.

After a careful review of the evidence of record in this 
case, the Board finds that improvement in the veteran's 
service-connected disability has been shown.  Accordingly, 
the Board finds that the disability rating reduction 
effectuated by the rating decision in December 1997, was in 
accordance with the requirements of 
38 C.F.R. § 3.344(c), and that a reduction in the disability 
rating to 10 percent for the service-connected residuals of a 
depressed skull fracture, status post craniotomy with organic 
mental syndrome and headaches was proper.

In reviewing this case, the Board must focus on the evidence 
available to the RO at the time the reduction was 
effectuated.  Some care must be taken to ensure that a change 
in an examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

Disability evaluations are determined by the application of 
VA's schedule of ratings, which is based upon average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 
38 C.F.R. Part 4 (2004).

Ever since the effective date of service connection in 
February 1995, the veteran's service-connected residuals of a 
depressed skull fracture, status post craniotomy with organic 
mental syndrome and headaches has been rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 9304 (dementia due to head 
trauma).  Dementia due to head trauma is rated based on the 
schedule for rating mental disabilities, which was revised, 
effective on November 7, 1996.  The revision became effective 
after the initial 30 percent rating was assigned for the 
service-connected residuals of 


depressed skull fracture, status post craniotomy with organic 
brain syndrome and headaches, but before the July 1997 
proposed reduction to 10 percent.  

Prior to November 7, 1996, the regulations distinguished 
between organic mental disorders and psychoneurotic 
disorders.  Under the criteria in effect prior to November 7, 
1996, a disability rated under DC 9304 was considered an 
"organic mental disorder," which, according to the American 
Psychiatric Association manual, was characterized solely by 
psychiatric manifestations.  However, the regulations noted 
that neurological or other manifestations of etiology common 
to the mental disorder may be present, and if present, were 
to be rated separately as distinct entities under the 
neurological or other appropriate system and combined with 
the rating for the mental disorder.  

The general rating formula for organic mental disorders 
provided for a 10 percent rating when mild impairment of 
social and industrial adaptability was shown.  A 30 percent 
rating was warranted for definite impairment of social and 
industrial adaptability.  A 50 percent rating was for 
assignment where considerable impairment of social and 
industrial adaptability was shown.  A 70 percent rating was 
for assignment where severe impairment of social and 
industrial adaptability was shown.  Finally, a 100 percent 
rating was warranted if the medical evidence indicated 
impairment of intellectual functions, orientation, memory and 
judgment, and lability and shallowness of affect of such 
extent, severity, depth, and persistence as to produce total 
social and industrial inadaptability.  See
38 C.F.R. § 4.132, DC 9304 (1996)

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (April 10, 2000).  In the instant case, there was no 
appeal pending at the time of the effective date of the 
revision.  However, as this case turns on the propriety of 
the reduction; 


i.e. whether improvement in the service-connected disability 
is shown between the time of the initial rating and the 
effective date of the reduction, and not just a claim for an 
increased rating, the Board has considered both the old and 
the revised criteria for rating mental disorders in this 
case.  Nonetheless, as noted herein below, the Board finds 
that improvement in the veteran's service-connected residuals 
of a depressed skull fracture, status post craniotomy with 
organic mental syndrome and headaches has been shown as of 
March 1, 1998 under both the old and revised criteria for 
rating mental disorders such that a reduction in the rating 
from 30 percent to 10 percent was proper under both the old 
and the revised schedule for rating mental disorders.  

Under the revised criteria for rating mental disorders, DC 
9304, dementia due to head trauma, is categorized under the 
heading of "Delirium, Dementia, and Amnestic and Other 
Cognitive Disorders," and is rated under the General Rating 
Formula for Mental Disorders.  With regard to evaluations of 
disabilities from mental disorders, 38 C.F.R. § 4.126 (c) and 
(d) (2004) indicate that delirium, dementia, and amnestic and 
other cognitive disorders shall be evaluated under the 
general rating formula for mental disorders; neurologic 
deficits or other impairments stemming from the same etiology 
(e.g., a head injury) shall be evaluated separately and 
combined with the evaluation for delirium, dementia, or 
amnestic or other cognitive disorder.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  

Under 38 C.F.R. § 4.130, DC 9304 (2004), a noncompensable 
rating is assigned where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social function or to require 
continuous medication.  A 10 percent rating is assigned where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted when the 
veteran exhibits occupational and social 


impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Under Diagnostic Code 9304, 38 C.F.R. § 4.130 (2004), a 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is applicable under Diagnostic Code 
9304 where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or 


others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

As noted hereinabove, the evidence in this case shows that 
the veteran's service-connected residuals of a depressed 
skull fracture, status post craniotomy with organic mental 
syndrome and headaches definitely improved from the time that 
the initial 30 percent rating was assigned in 1995.  
Specifically, at the time of the initial grant of service 
connection, the medical evidence noted that the veteran may 
have experienced some mild decline in intellect.  The veteran 
demonstrated concentration difficulties and had mild word-
finding difficulty, poor abstract reasoning and mildly 
reduced fine motor speed and agility.  Importantly, the 
examiner noted that spontaneous remission of symptoms of head 
injury were thought to occur up to 2 years post injury.  
Historically, the Medical Board Report from September 1994 
noted definite impairment in social and industrial 
adaptability.  Records from April 1995 indicated the 
possibility of short-term memory loss and emotional lability, 
with headaches that resolved with Tylenol.  

The evidence documenting the current severity of the 
veteran's mental disability, at the time of the July 1997 and 
December 1997 rating decisions reducing the evaluation to 10 
percent, consisted of the May 1997 VA examination reports 
which essentially indicated that the veteran had headaches 
which were typically resolved with Tylenol or Excedrin, and 
which did not interfere with the veteran's ability to work.  
The veteran felt that his problems were cognitive in nature, 
reporting that he had no troubles with sleep, mood, anxiety, 
irritability, manic symptoms or psychosis.  The veteran 
enjoyed many activities and had a good energy level.  He 
reported no problems with concentration.  Mental status 
examination was essentially normal.  The assessment was that 
the veteran's symptoms did not meet the DSM-IV criteria for 
any psychiatric illness, although the examiner did note that 
the veteran did suffer from organic brain difficulties 
related to a head injury, but they were all cognitive in 
nature.  He had not suffered a restriction in daily 
activities nor a constriction of his interests secondary to 
it, nor had he suffered a deterioration 


of personal habits or difficulty relating to people because 
of his symptoms.  His GAF score was 80.

This medical evidence, essentially indicated that the veteran 
no longer had definite impairment in industrial and social 
inadaptability and demonstrates that the disability had 
improved since the April 1995 VA examination.  Moreover, the 
medical evidence disclosed no evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.  In sum, the evidence for consideration at 
the time of the December 1997 rating decision demonstrated 
that the disability had improved to the extent that an 
evaluation in excess of 10 percent was no longer warranted 
under the schedular criteria.  Therefore, the reduction of 
the rating to 10 percent was appropriate.

Moreover, records obtained and associated with the claims 
file after the RO's proposed reduction serve to support the 
Board's decision that the reduction was proper.  For example, 
the November 1996 Naval Periodic Physical Examination Report 
(which was not added to the claims file until after the 
reduction was effectuated) noted that the veteran's organic 
mental disorder had resolved.  It was noted that the findings 
stood in contrast to those of two years prior.  In 
particular, the psychological testing indicated an increase 
of 20 IQ points, or two standard deviations.  The veteran's 
overall performance was consistent with his premorbid level 
of function and there was no indication of impairment.  

Furthermore, the VA opinion of August 2003 indicates that the 
veteran's residuals appear to be neurologic in nature and not 
psychological.  The VA opinion of September 2003 also noted 
that the veteran was fortunate to experience cognitive 
recovery following the severe head trauma and that the serial 
neuropsychological evaluations clearly documented fairly 
dramatic recovery of cognitive functions such that a 
continued disability rating for cognitive dysfunction could 
not be supported.  



In sum, the Board finds that veteran does not exhibit 
definite industrial or social impairment; nor does the 
veteran experience occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

In light of the opinion that the veteran's residuals appear 
to be neurological in nature, the Board has also considered a 
rating for the veteran's service-connected residuals of a 
depressed skull fracture, status post craniotomy with organic 
mental syndrome and headaches under DC 8045 of 38 C.F.R. 
§ 4.124a, the schedule of ratings for neurological conditions 
and convulsive disorders.  

The regulations dictate that under DC 8045, which governs 
ratings for brain disease due to trauma, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  However, purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma will be rated 
10 percent and no more under diagnostic code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  

In the instant case, the medical evidence of record does not 
show that the veteran suffers from purely neurologic 
disability such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc.  Moreover, the veteran does not carry a 
diagnosis of multi-infarct dementia.  Rather, the medical 
evidence shows that the veteran suffers from post-traumatic 
headaches which are likely related to the in-service head 


injuries.  According to the regulations, as noted herein 
above, headaches are considered a purely subjective 
complaint, and therefore warrant no more than a 10 percent 
rating under diagnostic code 9304.  

In light of the foregoing, the Board finds that a rating in 
excess of 10 percent for the service-connected residuals of a 
depressed skull fracture, status post craniotomy with organic 
mental syndrome and headaches is not warranted, whether the 
disability is rated as a cognitive disorder or a neurological 
disorder.  The Board is mindful that the veteran's private 
physician indicated in June 2003 that the veteran had post-
traumatic neurological psychological organic brain deficit 
with persistent organic brain deficit and memory loss.  
However, this opinion is inconsistent with the remainder of 
the record, which noted cognitive impairment in service and 
at the time of the grant of service connection, but noted 
clear improvement at the time of the proposed reduction and 
in subsequent VA examination reports.  In fact, the latest VA 
opinions of August and September 2003 indicated that the 
veteran's problems were not psychological in nature and that 
he had no ratable cognitive dysfunction.  

The Board is also mindful that the veteran and his private 
doctor have reported an increase in the frequency of his 
post-traumatic headaches.  Nonetheless, DC 8045 notes that 
headache is a purely subjective complaint recognized as 
symptomatic of brain trauma and as such, no more than a 10 
percent rating is assignable for brain disease due to trauma 
under DC 9304.  

The Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent and 
for restoration of a 30 percent evaluation for the service-
connected residuals of a depressed skull fracture, status 
post craniotomy with organic mental syndrome and headaches, 
that doctrine is not applicable in the instant appeal.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An 


extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  There is no indication in the record that 
such is the case in this instance.  38 C.F.R. § 
3.321(b)(1)(2004).


ORDER

Entitlement to an increased rating for the service-connected 
residuals of a depressed skull fracture status post 
craniotomy with organic mental syndrome and headaches, to 
include restoration of a 30 percent rating, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


